DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “suspension-connector body” must be shown or the feature canceled from the claim.  No new matter should be entered. It is unclear if the “crown strap connector” 210 is interchangeable or the same as the “suspension connector body.” Appropriate clarification is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0245578 A1 to Xiong (hereinafter “Xiong”).
	For claim 1, Xiong discloses a connector (20) for connecting a hard-hat suspension to a hard-hat shell, the connector comprising: 
a shell-connector body (see annotated fig. 7 below) configured to couple to the hard-hat shell (paras 0052-0053); 

    PNG
    media_image1.png
    1111
    871
    media_image1.png
    Greyscale

a suspension-connector body (see annotated fig. 7 above) configured to couple to the hard-hat suspension (para 0046); 
a shock absorber (one skilled in the art would readily understand any portion of the connector is capable of absorbing at least some degree of shock, however minimal; therefore, see annotated fig. 7 above wherein the midsection of the connector body is a portion that is capable of absorbing some degree of shock) operatively disposed between the shell-connector body and the suspension-connector body (see annotated fig. 7 above) to absorb at least a portion of a force of impact delivered to the hard-hat shell (see discussion above wherein any portion of the connector between the “shell-connector body” and the “suspension-connector body” is capable of absorbing at least some shock during an impact delivered to the hardhat shell); and
a headband-connector body (see annotated fig. 6 below) 

    PNG
    media_image2.png
    1031
    851
    media_image2.png
    Greyscale

having a first portion configured to couple to a hard-hat headband (see fig. 2 wherein the “headband-connector body” operatively connects to a headband), an upper portion disposed above the first portion (see annotated fig. 6 above; also, one skilled in the art would understand terms such as “above” or “below” are relative and depend on the orientation of component parts at any given time or arrangement; therefore, a first portion and a second portion of the headband-connector body can be above or below the first portion depending on the orientation of the components at any given time or arrangement), and a lower portion disposed opposite the first portion from the upper portion (see annotated fig. 6 above) and disposed below the first portion (see discussion above regarding the term “below”), the headband-connector body being coupled to another portion of the connector at only the lower portion of the headband-connector body while neither the upper portion nor the first portion of the headband-connector body couple to other portions of the connector (see annotated fig. 6 above wherein only the “lower portion” attaches to the connector).  

	For claim 2, Xiong discloses the connector of claim 1, further comprising a retention clip (the hanger comprises a latching body 33), at least a portion of the retention clip being movable relative to the shell-connector body (one skilled in the art would understand the latching body to deform elastically to accommodate and secure the ledge surface 44, see fig. 10), the retention clip being configured to cover an element that extends inward from the hard-hat shell and into engagement with the shell-connector body to retain the element in engagement with the shell-connector body (see figs. 9-11 and their associated description wherein the mounts 26 extend inward from the shell and are retained by at latching surface 32 by latching body 33). 

	For claim 3, Xiong discloses the connector of claim 2, wherein the shell-connector body defines a hole and a lip radially extending inward from the perimeter of the hole, the lip and the retention clip being disposed on opposite sides of the element when the element is retained in engagement with the shell-connector body to prevent the shell-connector body from being pulled away from the hard-hat shell (see annotated fig. 7 below). 

    PNG
    media_image3.png
    595
    493
    media_image3.png
    Greyscale


	For claim 4, Xiong discloses the connector of claim 3, wherein the retention clip has a securing ridge (inwardly extending ridge of latching body 33) that extends toward the hole (see fig. 7) and that is configured to prevent the element from sliding off the lip until a user pulls the retention clip away from the hole (See fig. 10 and associated description). 

For claim 5, Xiong discloses the connector of claim 1, wherein the headband-connector body is coupled to the shell-connector body through two movable joints (see annotated fig. 6 below).  

    PNG
    media_image4.png
    690
    425
    media_image4.png
    Greyscale


For claim 6, Xiong discloses the connector of claim 5, further comprising a retention clip (the hanger comprises a latching body 33), at least a portion of the retention clip being movable relative to the shell-connector body (one skilled in the art would understand the latching body to deform elastically to accommodate and secure the ledge surface 44, see fig. 10), the retention clip being configured to cover an element that extends inward from the hard-hat shell and into engagement with the shell-connector body to retain the element in engagement with the shell-connector body (see figs. 9-11 and their associated description wherein the mounts 26 extend inward from the shell and are retained by at latching surface 32 by latching body 33), the headband-connector body being disposed opposite the retention clip from the element (see fig. 8) when the element is retained in engagement with the shell-connector body such that moving the shell- connector body about the joints provides user access to the retention clip to release the element and separate the connector from the hard-hat shell (see figs. 13-15 and paras 0058-0060).  

For claim 7, Xiong discloses the connector of claim 6, wherein the joints are operatively disposed in a serial arrangement relative to each other (see fig. 7 wherein the joints are operatively attached to each other through the “headband connector body” and the “connector”).  

For claim 8, Xiong discloses a connector for connecting a hard-hat suspension to a hard-hat shell, the connector comprising: 
a shell-connector body (see annotated fig. 7 below) that is configured to removably couple to the hard-hat shell (paras 0052-0053); 

    PNG
    media_image1.png
    1111
    871
    media_image1.png
    Greyscale

a suspension-connector body (see annotated fig. 7 above) that is configured to couple to the hard-hat suspension (para 0046); 
a shock absorber (one skilled in the art would readily understand any portion of the connector is capable of absorbing at least some degree of shock, however minimal; therefore, see annotated fig. 7 above wherein the midsection of the connector body is a portion that is capable of absorbing some degree of shock) operatively disposed between the shell-connector body and the suspension-connector body (see annotated fig. 7 above) to absorb at least a portion of a force of impact delivered to the hard- hat shell (see discussion above wherein any portion of the connector between the “shell-connector body” and the “suspension-connector body” is capable of absorbing at least some shock during an impact delivered to the hardhat shell); and 
a retention clip (the hanger comprises a latching body 33), at least a portion of the retention clip being movable relative to the shell- connector body (one skilled in the art would understand the latching body to deform elastically to accommodate and secure the ledge surface 44, see fig. 10), the retention clip being configured to cover an element that extends inward from the hard-hat shell and into engagement with the shell-connector body to retain the element in engagement with the shell-connector body (see figs. 9-11 and their associated description wherein the mounts 26 extend inward from the shell and are retained by at latching surface 32 by latching body 33), the retention clip being disposed opposite the element from the hard-hat shell (see annotated fig. 7 below). 

    PNG
    media_image3.png
    595
    493
    media_image3.png
    Greyscale


	For claim 9, Xiong discloses the connector of claim 8, wherein the shell-connector body defines a hole and a lip radially extending inward from the perimeter of the hole, the lip and the retention clip being disposed on opposite sides of the element when the element is retained in engagement with the shell-connector body to prevent the shell-connector body from being pulled away from the hard-hat shell (see annotated fig. 7 below). 

    PNG
    media_image3.png
    595
    493
    media_image3.png
    Greyscale


For claim 10, Xiong discloses the connector of claim 9, wherein the retention clip has a securing ridge (inwardly extending ridge of latching body 33) that extends toward the hole (see fig. 7) and that is configured to prevent the element from sliding off the lip until a user pulls the retention clip away from the hole (See fig. 10 and associated description). 

For claim 11, Xiong discloses the connector of claim 8, further comprising a headband-connector body (see annotated fig. 6 below) 

    PNG
    media_image2.png
    1031
    851
    media_image2.png
    Greyscale

 having a first portion configured to couple to a hard-hat headband (see fig. 2 wherein the “headband-connector body” operatively connects to a headband), an upper portion disposed above the first portion (see annotated fig. 6 above; also, one skilled in the art would understand terms such as “above” or “below” are relative and depend on the orientation of component parts at any given time or arrangement; therefore, a first portion and a second portion of the headband-connector body can be above or below the first portion depending on the orientation of the components at any given time or arrangement), and a lower portion disposed opposite the first portion from the upper portion (see annotated fig. 6 above) and disposed below the first portion (see discussion above regarding the term “below”), the headband-connector body being coupled to another portion of the connector at only the lower portion of the headband-connector body while neither the upper portion nor the first portion of the headband-connector body couple to other portions of the connector (see annotated fig. 6 above wherein only the “lower portion” attaches to the connector). 

For claim 12, Xiong discloses the connector of claim 11, wherein the headband-connector body is coupled to the shell-connector body through two movable joints (see annotated fig. 6 below).  

    PNG
    media_image4.png
    690
    425
    media_image4.png
    Greyscale

	
	For claim 13, Xiong discloses the connector of claim 12, wherein the headband-connector body is disposed opposite the retention clip from the element (see fig. 8) when the element is retained in engagement with the shell- connector body such that moving the shell-connector body about the joints provides user access to the retention clip to release the element and separate the connector from the hard-hat shell (see figs. 13-15 and paras 0058-0060).  

	For claim 14, Xiong discloses the connector of claim 13, wherein the joints are operatively disposed in a serial arrangement relative to each other (see fig. 7 wherein the joints are operatively attached to each other through the “headband connector body” and the “connector”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732